Citation Nr: 1747967	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In December 2015, the Veteran testifies at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is in the Veteran's claims file.

In February 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the February 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay yet another remand will cause in adjudicating the Veteran's claim, unfortunately, further development is required.  

In a March 2017 statement, the Veteran proposed a new theory of entitlement, suggesting that his atrial fibrillation was caused or aggravated by his service connected diabetes mellitus or the medications prescribed to treat this disability.  
Unfortunately, the RO did not address the Veteran's contention.  On remand, the Veteran's claims file should be referred for an addendum medical opinion to address whether it is at least as likely as not the Veteran has a heart condition, to include atrial fibrillation, that was caused or aggravated by the Veteran's service connected diabetes mellitus or the medications prescribed to treat his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder for an addendum medical opinion by a cardiologist.  

For any heart condition, to include atrial fibrillation, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's heart disability was (a) caused or (b) aggravated by the Veteran's service connected diabetes mellitus, type II, or the medications prescribed to treat his diabetes.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

